Citation Nr: 1529455	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disorder based on substitution of the appellant.  

2.  Entitlement to service connection for a seizure disorder, to include as secondary to exposure to asbestos or herbicides based on substitution of the appellant.  

3.  Entitlement to service connection for colon cancer, to include as secondary to exposure to asbestos or herbicides based on substitution of the appellant.  

4.  Entitlement to service connection for liver cancer, to include as secondary to exposure to asbestos or herbicides based on substitution of the appellant.  

5.  Entitlement to an initial compensable rating for bilateral hearing loss based on substitution of the appellant. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  He died in November 2013.  The appellant is his surviving spouse and the substitute-claimant in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The claims file was subsequently transferred to the RO in Sioux Falls, South Dakota.  During the pendency of the appeal, the Veteran died.  The Board issued a January 2014 dismissal of the claims perfected at the time of his death.  

Prior to October 10, 2008, the only recourse that would have been open to the appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2014).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A .  

In July 2014, the RO recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.  

In November 2012, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO in Des Moines, Iowa.  A transcript of the hearing has been associated with the claims file.

The Board notes that in a January 2010 rating decision, the RO declined to reopen the Veteran's claim for service connection for a seizure disorder.  The Veteran did not submit new and material evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. § 3.156(b) (2014).  Although the Veteran submitted a claim to reopen service connection for a seizure disorder in July 2010, which was within one year of the January 2010 rating decision, the January 2010 rating decision declining to reopen a claim of service connection for a seizure disorder remains final because while the Veteran submitted new evidence within a year of the January 2010 rating decision, it was not material.  

The Veteran requested a video conference hearing before the Board in his February 2013 substantive appeal.  He was subsequently scheduled for his requested Board hearing in September 2013.  However, prior to the hearing in September 2013, the Veteran withdrew his hearing request due to illness.  As the Veteran did not make any additional hearing requests, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

Subsequent to the most recent supplemental statement of the case in June 2013, the Veteran submitted additional evidence in the form of October 2010 and January 2013 VA audiograms without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal on February 25, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the March 2015 Informal Hearing Presentation is potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the appellant's case.  Any future consideration of this appellant's case should take into account the existence of this electronic record.  

The issue(s) of entitlement to service connection for a seizure disorder, colon cancer, and liver cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The January 2010 rating decision that denied service connection for a seizure disorder was not timely appealed and is final.  

2.  Some of the evidence received since the January 2010 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a seizure disorder.  

3.  For all periods on appeal, the Veteran's bilateral hearing loss was no worse than Level II hearing loss in the right ear and Level I hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

As the Board's decision to reopen the claim for service connection for a seizure disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

Regarding the bilateral hearing loss claim, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, DRO hearing testimony, lay statements, and the Veteran's statements.  The Board notes that the Veteran's Social Security Administration (SSA) records are not contained in the claims file.  In November 2012, the National Personnel Records Center (NPRC) issued a Formal Finding of Unavailability of SSA Records.  Therefore, the Board finds that no further attempts to obtain these records are necessary.  The Board also finds that the November 2010 and January 2013 VA examinations conducted in connection with the hearing loss claim are adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his disability.     

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran (or to the appellant).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a seizure disorder was originally denied by a rating decision in March 1994.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  Subsequently, the RO declined to reopen the claim of service connection for a seizure disorder in a January 2010 rating decision.  The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the January 2010 rating decision, the RO declined to reopen the claim because seizure disorder was not a presumptive herbicide-related disease and therefore was not related to service.    

In July 2010, the Veteran filed his request to reopen the claim for service connection for a seizure disorder.  In the August 2011 rating decision on appeal, the RO reopened the Veteran's claim, but denied it on the merits.          

The evidence received subsequent to the January 2010 rating decision includes, in relevant part, VA and private medical records dated from February 2010 to September 2012, November 2012 DRO hearing testimony, a September 2012 lay statement from the Veteran's wife, and the Veteran's statements.  

As pertinent here, the Veteran and his wife testified at his November 2012 DRO hearing that he had experienced his first seizure in 1970 within a year after discharge from service.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the November 2012 hearing testimony constitutes evidence suggesting that the Veteran's seizure disorder may be related to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a seizure disorder.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA audiological consultation in October 2010.  The Veteran reported that he had difficulty hearing in both ears.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
25
35
35
28.75
LEFT
25
40
65
55
46.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The Veteran was noted to have mild to moderate bilateral sensorineural hearing loss in the higher frequencies.  

The Veteran underwent a VA audiological examination in November 2010.  The Veteran reported that he had the most difficulty with hearing lower tones, soft-spoken voices, and in crowds.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
35
40
40
37.5
LEFT
35
40
40
45
40

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 99 percent in the left ear.  The Veteran was diagnosed with mild bilateral sensorineural hearing loss.  

The Veteran was afforded another VA audiological examination in January 2013.  The Veteran reported that he had difficulty with understanding speech.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
45
50
50
45
LEFT
55
50
60
55
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 100 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss.  

The Board finds that applying the results from the October 2010 VA audiological consultation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  Similarly, applying the results from the November 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  Finally, applying the results from the January 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case, the November 2010 and January 2013 VA examiners' reports included the reported effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Thus, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacted his ordinary conditions of daily life.  The Veteran's reports of difficulties hearing lower tones, soft-spoken voices, and in crowds, as well as his complaints of difficulty with understanding speech are quantified by the puretone (for difficulty hearing) and speech discrimination (for difficulty understanding) tests.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran did not contend, nor does the evidence show that his bilateral hearing loss rendered him unemployable.  For these reasons, the Board finds that a claim for TDIU was neither raised by the Veteran nor by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a seizure disorder based on substitution of the appellant is reopened, and the appeal is granted to this extent only. 

An initial compensable rating for bilateral hearing loss based on substitution of the appellant is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a seizure disorder, colon cancer, and liver cancer.  

The Veteran contends that his seizure disorder, colon cancer, and liver cancer are secondary to exposure to herbicides or asbestos.  

Regarding asbestos exposure, service personnel records show that the Veteran's military occupational specialty was that of engineman in the Navy.  Therefore, in-service exposure to asbestos is substantiated. 

With respect to herbicide exposure, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) (2014).  A September 2010 Training Letter extended the presumption of herbicide exposure based on service "in the Republic of Vietnam" to include Navy veterans who served on specific "blue water" vessels known to have conducted "brown water" operations during the Vietnam War.  In making a determination, the RO was to reference a document listing the Navy ships associated with service in Vietnam.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).    

In this case, the Veteran's period of active service from February 1968 to October 1969 included service on board the U.S.S. Traverse County (LST-1160).  A review of the document, referenced by Training Letter 10-06, that lists the Navy ships associated with service in Vietnam reveals that all vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  The Board acknowledges that it is not bound by Training Letters issued by the Veterans Benefit Administration.  However, the Board notes that the information in Training Letter 10-06 was derived by the Department of Defense.  Thus, as the Veteran served on a ship with the LST designation, the Board finds that he served in the inland waters of Vietnam, and he is presumed to have been exposed to herbicides during his period of active service.  

The Board notes that a seizure disorder, colon cancer, and liver cancer are not disabilities associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  Notwithstanding the fact that these disabilities are not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for these conditions with competent evidence that they were incurred in service or by submitting medical or scientific evidence that they were in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In this case, the Veteran and the appellant provided testimony at a November 2012 DRO hearing that the Veteran had begun experiencing seizure-like symptoms in 1970 after discharge from service.  Post-service VA and private medical records show that the Veteran received intermittent treatment for seizures since June 1976.  As it remains unclear whether the Veteran's seizure disorder is related to his service to include in-service herbicide or asbestos exposure, an appropriate medical opinion should be obtained on remand.  The Board also notes that while an October 2010 VA examiner addressed the issue of whether the Veteran's colon cancer and liver cancer were related to his in-service asbestos exposure, no opinion has been obtained regarding whether the Veteran's colon cancer and liver cancer are related to his in-service herbicide exposure.  Therefore, an appropriate medical opinion on these issues should also be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file, and a copy of this remand, be made available to an examiner with appropriate expertise for review and a medical opinion on whether the Veteran's seizure disorder is related to service, to include herbicide exposure or asbestos exposure.  The examiner is requested to address the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder had its onset in service or within one year of discharge from service.  The examiner is advised that the Veteran and the appellant provided testimony at a November 2012 DRO hearing that the Veteran had begun experiencing seizure-like symptoms in 1970.  

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder is related to herbicide exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service.  The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for seizure disorder as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's seizure disorder is related to his herbicide exposure given his medical history, family history, risk factors, etc. 



c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder is related to asbestos exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to asbestos during his service.    

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.
 
2.  Arrange for the claims file, and a copy of this remand, be made available to an examiner with appropriate expertise for review and a medical opinion on whether the Veteran's colon cancer is related to herbicide exposure.  The examiner is requested to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colon cancer is related to herbicide exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service.  The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for colon cancer as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's colon cancer is related to his herbicide exposure given his medical history, family history, risk factors, etc. 

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

3.  Arrange for the claims file, and a copy of this remand, be made available to an examiner with appropriate expertise for review and a medical opinion on whether the Veteran's liver cancer is related to herbicide exposure.  The examiner is requested to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's liver cancer is related to herbicide exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service.  The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for liver cancer as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's liver cancer is related to his herbicide exposure given his medical history, family history, risk factors, etc. 

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

4.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


